DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement (IDS) with reference EP 0723467 and Chinese Office Action mailed November 3, 2020 in Chinese patent Appln. No. 20180941271.5 has been presented in parent applications. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 44, line 32, “adjacent a region” should read --adjacent the region--
Claim 57, line 5, “in a state” should read --in the state--
Claim 58, line 5, “in a state” should read --in the state--
Claim 59, line 5, “in a state” should read --in the state--
Authorization for this examiner’s amendment was given in an interview with Justin Petruzzelli on 12/16/2021.
Reasons for Allowance
Claims 44-62 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein the medical device system is configured, during a movement between the delivery configuration and a second particular expanded configuration of the plurality of expanded configurations, to cause a region of the distal end portion of each elongate member of the plurality of elongate members to be positioned adjacent a region of the proximal end portion of the elongate member to cause the intermediate portion of the elongate member to form a 2loop, the loop formed by the intermediate portion of each elongate member of at least some elongate members of the plurality of elongate members residing in a respective first spatial plane that assumes a skewed orientation relative to the proximal end portion of the elongate member due at least in part to the region of the distal end portion of each elongate member of the plurality of elongate members being positioned adjacent a region of the proximal end portion of the elongate member” as indicated in claim 44 as a whole.
The Examiner has cited Saleh (U.S. PGPub. No. 20090024138) as the most pertinent prior art reference, which teaches a similar loop device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the loop formed by the intermediate portion of each elongate member of at least some elongate members of the plurality of elongate members residing in a respective first spatial plane that assumes a skewed orientation relative to the proximal end portion of the elongate member due at least in part to the region of the distal end portion of each elongate member of the plurality of elongate members being positioned adjacent a region of the proximal end portion of the elongate member”. The identified prior art describes a series of radially deployable members that together 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794